Hunstein, Justice,
dissenting.
During wife’s direct testimony illuminating her post-separation financial situation, the trial court permitted wife to testify before the jury that she had expended $10,000 on attorney fees and owed approximately $35,000 more to her attorneys. Four months after the jury verdict, the trial court awarded wife $50,000 in attorney fees. The majority concedes that wife’s presentation to the jury of the evidence of her attorney fees was error, but that the error does not warrant the grant of a new trial. Because our holding in Stone v. Stone, 258 Ga. 716 (373 SE2d 627) (1988) and the policy underlying the bifurcated trial in domestic cases challenges the notion that presentation of attorney fees has no effect on the verdict rendered by the jury, I dissent.
The grant of attorney fees is a matter exclusively for the trial judge to determine, sitting without a jury. McConaughey, Ga. Divorce, Alimony and Child Custody (2004 ed.), § 8-9; see OCGA § 19-6-2 (a) (1) (authorizes the grant of attorney fees in a divorce action within the sound discretion of a court). In Stone, the jury verdict provided that the parties would pay their own attorney fees. The trial court adopted most of the jury verdict, but amended the verdict by directing husband to pay wife’s attorney fees. We reversed, holding that because the trial court’s litigation expenses award effected a change “in matter of substance” of the jury’s allocation of resources between the parties, the verdict could not stand because it had to be assumed that
*510the allocation of resources, under the scheme adopted by the jury in its verdict, was based upon the jury’s expectation that no party would be required to pay litigation costs incurred by the other party.
The role of the trial court’s award of attorney fees in Stone was thus examined to determine whether it deprived the husband of a fair verdict. In the end, although the trial court had not erred by invalidating the portion of the award dealing with attorney fees, the verdict nevertheless could not stand and the case had to be remanded in light of the trial court’s alteration of the substance of the verdict in derogation of OCGA § 9-12- 7 (a verdict may not be amended in matter of substance).
In contrast to Stone, the majority is inclined to leave the jury verdict intact despite grossly inappropriate attorney fees testimony. In this case, before the jury rendered its decision about alimony and property division, it plainly heard financial testimony from wife, over husband’s objection, that the attorney fees she incurred in securing legal representation during the divorce proceeding approximated $45,000. Under these circumstances, there is a substantial possibility that the jury’s allocation of resources was based on wife’s testimony concerning her indebtedness to her attorneys. I have grave reservations about permitting a jury to hear litigation expense evidence because we cannot discern what the jury took into consideration when making its allocation of resources and whether the jury improperly usurped the trial court’s responsibility to be the sole arbiter of attorney fee awards. See Brochin v. Brochin, 277 Ga. 66, 67 (1) (586 SE2d 316) (2003) (even after termination of the case, courts can consider attorneys’ time records and hourly rates, parties’ previous settlement proposals and negotiations and post-decree financial circumstances). If the jury’s allocation of resources was in fact based in any part on wife’s testimony relating to her indebtedness to her attorneys, it follows that the trial court in awarding attorney fees altered the substance of the jury verdict. Accordingly, because I conclude that the trial court’s erroneous admission of attorney fee evidence before the jury and its later attorney fee award could have “work[ed] ‘a change in matter of substance’ of the jury’s allocation of marital property,” Jones v. Jones, 264 Ga. 169, 170 (441 SE2d 745) (1994), I must dissent to the majority’s refusal to reverse for a new trial.
I am authorized to state that Justice Thompson joins in this dissent.
*511Decided June 6, 2005
Reconsideration denied June 30, 2005.
Barry M. McGough, Gregory R. Miller, Jean M. Kutner, Kevin T. Moore, for appellant.
McCurdy & Candler, Rebecca A. Hoelting, for appellee.